EXHIBIT 10.22

AMENDMENT NO. 4 TO OFFICE LEASE AGREEMENT
THIS AMENDMENT N0. 4 TO OFFICE LEASE AGREEMENT (this “Amendment”) is made as of
the 27th of July, 2015 by and between JAMESTOWN PCM Master Tenant, L.P., a
Delaware limited partnership (“Landlord”) and athenahealth, Inc., a Delaware
corporation (“Tenant”).
RECITALS:
JAMESTOWN Ponce City Market, L.P., a Delaware limited partnership (‘‘JPCM”) and
Tenant entered into that Office Lease Agreement dated March 7, 2013 (the
“Original Lease”), as amended by that certain Amendment No. I to Office Lease
Agreement dated April 23, 2014, that Amendment No.2 to Office Lease Agreement
dated August 18, 20 14, and that Amendment No. 3 to Office Lease Agreement dated
February 27, 2014 (the Original Lease, as amended, is referred to herein as the
“Lease”) for certain premises known as Suite 9000 (the “Premises”) in that
certain mixed use commercial project located at 675 Ponce de Leon Avenue, NE,
Atlanta, Georgia. JPCM has assigned its interest in the Lease to Landlord.
The parties desire to amend the Lease in accordance with the terms hereof.
NOW, THEREFORE, for and in consideration of Ten and No/100 Dollars ($10.00) and
for other good and valuable consideration, the adequacy, receipt and sufficiency
of which are hereby acknowledged, the parties do hereby covenant and agree as
follows:
1.Defined Terms. Any defined tern used in this Amendment and not defined herein
shall have the definition set forth in the Lease.


2.Exercise of 40,000 Expansion Right. (a) The Lease is hereby amended so that
Tenant shall be entitled to and does hereby exercise the 40,000 Expansion Right
as of the date of this Amendment. For all purposes under the Lease, that certain
space designated as Suite 8200 containing approximately 42,158 rentable square
feet as depicted on Exhibit A attached hereto shall be deemed to be the 40,000
Expansion Space. Landlord shall deliver the 40,000 Expansion Space to Tenant on
approximately January 1, 2016, with the Landlord’s Work within the 40,000
Expansion Space Substantially Complete (the actual date of delivery referred to
as the “40,000 Expansion Delivery Date”).
(b)Following the 40,000 Expansion Delivery Date, Tenant shall perform the
Tenant’s Work with respect to the 40,000 Expansion Space, in accordance with and
pursuant to the terms and conditions of Exhibit D of the Original Lease (as
previously amended), except that Landlord shall contribute as the “Tenant
Allowance” for the 40,000 Expansion Space an amount calculated pursuant to
Section 8(c)(iii) of Exhibit H of the Original Lease (as subsequently amended),
and the FF&E and Rent Cap (as defined in Section 10[b] of Exhibit D of the
Original Lease), for the 40,000 Expansion Space, if applicable, shall be ten
percent (10%) of such amount.


(c)The earlier of the date upon which Tenant commences operations within the
40,000 Expansion Space, or one hundred twenty (120) days after the 40,000
Expansion Delivery Date, shall be the “40,000 Expansion Commencement Date.”






--------------------------------------------------------------------------------

EXHIBIT 10.22

(d)The Lease is hereby amended so that, as of the 40,000 Expansion Commencement
Date, the Demised Premises shall include the 40,000 Expansion Space, such that:


(i)The Demised Premises Area as set forth in Section 1.1(h) of the Original
Lease, as previously amended, shall be 138,953 rentable square feet; and


(ii)Tenant’s Proportionate Share shall be twenty-four and 94/100ths percent
(24.94%).


(e)Commencing on the 40,000 Expansion Commencement Date, Tenant shall pay to
Landlord Base Rent for the 40,000 Expansion Space in the amounts set forth
below, with the term “Lease Year” unchanged and the same as the Lease Year for
the initial Demised Premises:


 
Annual Base Rent PSF
Annual
Base Rent
Monthly
Base Rent
Year 2
$25.50
$1,075,029.00
$89,585.75
Year 3
$26.01
$1,096,529.58
$91,377.47
Year 4
$26.53
$1,118.451.74
$93,204.31
Year 5
$27.06
$1,140,795.48
$95,066.29
Year 6
$27.60
$1,163,560.80
$96,963.40
Year 7
$28.15
$1,186,747.70
$98,895.64
Year 8
$28.72
$1,210,777.76
$100,898.15
Year 9
$29.29
$1.234,807.82
$102.900.65
Year 10
$29.88
$1,259,681.04
$104,973.42
Year 11
$30.48
$1.284,975.84
$107,081.32



3.Tenant Parking. Commencing on the 40,000 Expansion Commencement Date, Landlord
shall provide and Tenant shall rent from Landlord an additional one hundred
twenty-six (126) parking spaces in the parking facilities serving the Office
Component, based on a ratio of three (3) spaces per one thousand (1,000)
rentable square feet of the 40,000 Expansion Space. Of such parking spaces,
twenty-five percent (25%), or thirty-one (31) parking spaces, shall be Standard
Spaces, and the remaining seventy-five percent (75%), or ninety-five (95)
parking spaces, shall be Premier Spaces. Tenant shall pay the parking fees for
all parking spaces in the manner and in the amounts set forth in Section 5.2 of
the Original Lease.


4.Deck Space. The Lease is hereby amended so that effective as of the date of
this Amendment, the Demised Premises shall include that portion of the outdoor
deck area adjacent to the 40,000 Expansion Space, containing approximately 5,774
square feet and approximately depicted on Exhibit B attached hereto (the “Deck
Area”). The square footage of the Deck Area shall not be included for purposes
of Base Rent, Tenant Allowance, Tenant’s Proportionate Share, or rights to
parking passes. Tenant shall not be allowed to construct any improvements within
the Deck Area without the prior written consent of Landlord, which shall not be
unreasonably withheld. Any such improvements, and any use of and activity within
the Deck Area by Tenant, shall comply with any applicable laws, codes and
ordinances, and shall not adversely affect the Historic Tax Credits. Tenant
acknowledges that Landlord is retaining approximately 750 square feet of space




--------------------------------------------------------------------------------

EXHIBIT 10.22

on the outdoor deck area, adjacent to the Deck Area, as shown on Exhibit B (the
“Landlord Area”), and that with respect to the occupancy limit for the entire
deck area, Landlord shall be allocated an occupancy limit of fifty (50) persons
with respect to the Landlord Area.


5.Corridors. As a condition to Tenant’s right to use the Deck Area, Tenant shall
construct, at its sole cost and expense, corridors within the Demised Premises
and/or the 40,000 Expansion Space (if such corridors are constructed before the
40,000 Expansion Space is added to the Demised Premises) (the “Corridors”) to
allow access from the Demised Premises to the Deck Area, and to prevent access
to and from the Deck Area and the other portions of the 40,000 Expansion Space
until the 40,000 Expansion Commencement Date. The Corridors shall be constructed
pursuant to plans and specifications approved in advance by Landlord. Tenant
shall not be allowed to access the Deck Area until the Corridors have been
substantially completed. Tenant shall be allowed to enter the 40,000 Expansion
Space to construct and use the Corridors to access the Deck Area notwithstanding
that the 40,000 Expansion Delivery Date may not have yet occurred.


6.Pet Policy.    Notwithstanding anything to the contrary contained in the
Lease, Tenant shall be permitted to permit its employees to bring dogs into the
Demised Premises pursuant to the pet policy attached hereto as Exhibit C hereof
(the “Dog Policy”), which Dog Policy Tenant shall be responsible for
administering and enforcing. In the event that Landlord permits dogs to be
brought into any other interior portion of the Project pursuant to requirements
that are less restrictive than those contained in the Dog Policy, Landlord shall
modify the Dog Policy to incorporate such less restrictive requirements. Tenant
shall not permit more than twelve (12) dogs to be brought into the Demised
Premises at any one time, provided that Landlord agrees to consider in good
faith an increase to this limitation in the event that Tenant further expands
the Demised Premises in the future. Tenant shall indemnify, defend, and hold
Landlord harmless from and against any and all third party claims arising from
or relating to death or injury to persons or damage to property (including the
Demised Premises) caused by Tenant’s employees’ dogs in the Demised Premises or
the Project. Landlord shall have the right to audit Tenant’s compliance with the
Dog Policy from time to time during the Term. In the event that Tenant violates
the Dog Policy and fails to cure such violation within twenty-four (24) hours
following written notice by Landlord, Landlord shall have the right to revoke
the Dog Policy in its entirety.


7.Ratification. Except as amended hereby, the Lease is ratified and confirmed,
and in full force and effect.




[Remainder of page intentionally blank]




--------------------------------------------------------------------------------

EXHIBIT 10.22

IN WITNESS WH EREOF, Landlord and Tenant have duly executed this Amendment as of
the date written above.
LANDLORD:
 
 
 
 
JAMESTOWN PCM Master Tenant, L.P., a
Delaware limited partnership
 
 
 
 
By:
JT PCM GP, L.P., a Delaware limited
partnership, its general partner
 
 
 
 
 
By:
JT Ponce City Market GP, LLC,
a Georgia limited liability
company, its general partner
 
 
 
 
 
 
By: /s/ Molly Mackenzie
 
 
Name: Molly Mackenzie
 
 
Title: Authorized Person
 
 
 
 
 
 
 
 
TENANT :
 
 
 
 
athenahealth, Inc., a Delaware corporation
 
 
 
 
By: /s/ Parth Mehrotra
Name: PARTH MEHROTRA
Title: VP CORP. FINANCE AND
          TREASURER





--------------------------------------------------------------------------------

EXHIBIT 10.22

EXHIBIT A
40,000 Expansion Space


[a40000expansionspace.jpg]




--------------------------------------------------------------------------------

EXHIBIT 10.22

EXHIBITB
Deck Area


[deckarea.jpg]




--------------------------------------------------------------------------------

EXHIBIT 10.22

EXHIBITC
Dog Policy
Dogs in the Workplace
Ponce City Market Policy

--------------------------------------------------------------------------------





•
Dog owners to bring documentation showing the pet is up to date on its
vaccinations. Tenant responsibility, Landlord can audit.

•
Dog owners must have comprehensive liability insurance covering all injuries,
including, without limitation, bites or damage to the Demised Premises. Tenant
responsibility, Landlord can audit.

•
All other animals are excluded (cats, snakes, pigs, marmots, birds, etc.)

•
Tenant to pay all additional janitorial costs associated with allowing dogs into
the Premises (labor, supplies, spot cleaning)

•
Dogs are not to be left unattended in vehicles at any time

•
Dogs must be on leashes at all times while in common areas in the Project

•
No dogs are allowed in Central Food Hall, and no dogs allowed in elevators that
service Central Food Hall.

•
Dogs must take elevators 5&6 at all times, Landlord can change access path as
needed.

•
Dog owners may be fined for not curbing dogs in proper areas

•
Dog must be removed from Property with notice from Landlord

•
No dog with a history of aggression shall be permitted in the Demised Premises

•
No aggressive breeds will be allowed in the Demised Premises. Aggressive breeds
include Rottweilers, Doberman Pinschers, Pit Bull Terriers/Staffordshire
Terriers, Chows, Spitzes and Akitas. Landlord may reasonably designate
additional aggressive breeds on a prospective basis from time to time upon at
least fifteen (115) days prior written notice to Tenant.

•
Tenant to be responsible for damage to Demised Premises, including, without
limitation, damage to historic wood flooring

•
Tenant to be responsible for all costs associated with pest control due to
allowing dogs in the Demised Premises

•
Landlord will have the right to modify & amend pet policy from time to time,
including right of revocation of policy as a whole, upon not less than fifteen
(15) days prior written notice to Tenant.



